Citation Nr: 0400110	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of increased compensation benefits to 
the veteran by reason of his spouse being in need of aid and 
attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of entitlement 
to an aid and attendance allowance on behalf of his wife.


FINDINGS OF FACT

The veteran's spouse has residual weakness of the right upper 
and lower extremities following a cerebrovascular accident, 
but has functional use of all extremities and is capable of 
self-care.  She is not blind, bedridden, a patient in a 
nursing home or mentally incompetent.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of 
increased compensation benefits to the veteran by reason of 
his spouse being in need of aid and attendance have not been 
met.  38 U.S.C.A. §§ 1115(1)(E), 1502(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 are applicable 
to the claim on appeal.  In pertinent part, the VCAA 
provisions define VA's notice and duty to assist requirements 
in the development of claims.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002).
 
The Court of Appeals for Veterans Claims has emphasized that 
the provisions of the VCAA impose specific notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under 38 U.S.C.A. § 5103, VA has a 
duty to notify a claimant (and his/her representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.

By letter dated July 2002, the RO advised the veteran of the 
criteria for establishing the need for aid and attendance, 
the types of evidence necessary to prove his claim, the 
information necessary for VA to assist him in developing his 
claim, and the evidence that the RO had received.  At that 
time, the veteran was advised of the relative duties on the 
part of himself and VA in developing his claim.  A Statement 
of the Case (SOC) dated December 2002 advised the veteran of 
the evidence obtained and reviewed in deciding the claim, and 
the Reasons and Bases in arriving at its findings of fact and 
conclusions.  On this record, the Board finds that the 
provisions of 38 U.S.C.A. § 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
advised the veteran of the information required by VA in 
order to assist him in obtaining evidence to support his 
claim, to include obtaining private medical records on his 
behalf.  The veteran has not indicated that his wife has been 
treated by VA, or receives disability benefits from the 
Social Security Administration.  In July 2002, he returned an 
RO provided VA Form 21-4142(JF) (Authorization and Consent to 
Release Information to the (VA)) indicating that he had 
submitted the evidence necessary to substantiate his claim.  
Since then, he has twice supplemented the record with 
additional private medical records and provided statements of 
fact and argument.  He has not identified and authorized VA 
to obtain any records on his behalf.  See 38 C.F.R. 
§ 3.159(C)(1)(i) and (ii)(2003) (claimant must cooperate by 
identifying pertinent non-Federal agency records, and 
authorize VA to obtain those records on his/her behalf).  
There are no outstanding requests to obtain any specific 
evidence and/or information that could substantiate the 
claim.  Accordingly, the Board finds that the requirements of 
38 U.S.C.A. § 5103A(b) & (c) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  As addressed more fully below, the 
private medical records of the spouse establish that she does 
not meet the criteria for establishing a factual need for aid 
and attendance.  As such, additional medical opinion or 
examination is not required to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  On review of the record, 
the Board finds that no reasonable possibility exists that 
any further assistance would aid the veteran in 
substantiating his claim and that the requirements of the 
VCAA have been met.  

The veteran receives VA disability compensation benefits at 
the 40 percent rate, and seeks increased compensation 
benefits by reason of his spouse being in need of aid and 
attendance.  Under governing law and regulations, the veteran 
is eligible for consideration of increased compensation 
benefits by reason of his spouse being in need of aid and 
attendance.  38 U.S.C.A. § 1115(1)(E) (West 2002); 38 C.F.R. 
§ 3.351(a)(2) (2003).  Entitlement to the benefit requires 
him to establish that his spouse is either a patient in a 
nursing home, or helpless or blind, or so nearly helpless or 
blind, as to require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1115(1)(E) (West 2002).  VA 
regulations require the veteran to establish that his spouse 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) has a factual need for aid and attendance 
under the criteria set forth in § 3.352(a).  38 U.S.C.A. § 
1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2003).

Under VA law and regulations, a factual need for aid and 
attendance is established where the claimant meets the 
following considerations: inability of the claimant to dress 
himself/herself, or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of the claimant 
to feed himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his environment.  
38 C.F.R. § 3.352(a) (2003).  The particular personal 
function(s) that the claimant must be unable to perform must 
be one of the enumerated disabling conditions, but he/she is 
not required to satisfy all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  VA 
must consider all of the above-mentioned factors within the 
regulation.  Id. at 224.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran argues that his wife requires the need for aid 
and attendance following a stroke.  In his initial 
application received in May 2002, he argued that his wife was 
"not able to work; cook or drive a car" and was causing the 
family hardship due to the need to supervise her.  In July 
2002, he asserted that his wife required help to enter and 
exit the house and car, used a cane for ambulating, and that 
her right arm was partially paralyzed.  In April 2002, he 
reported that his wife was too disabled to travel to 
Nashville for a Travel Board hearing.

The medical evidence of record reflects that the spouse was 
admitted to Baptist Hospital on September 9, 2001 due to the 
acute onset of upper extremity weakness and numbness.  She 
was discharged on September 11, 2001 with an assessment of 
stroke.  

A September 21, 2001 consultation report from neurologist 
Richard S. Lisella, M.D., noted her denial of vertigo, 
diplopia, swallowing or chewing difficulties, perioral 
numbness, seizures, convulsions or blackouts.  Magnetic 
resonance imaging (MRI) and magnetic resonance angiography 
(MRA) studies of the head demonstrated an acute infarct in 
the posterior portion of the left cerebral artery, lacunar 
infarct in the left thalamus, and diminished flow in the 
basilar artery system which possibly represented basilar 
artery stenosis.  Her right upper extremity symptoms were 
noted improving, and she was participating in occupational 
therapy at home.  Physical examination findings at that point 
were significant for a dysarthric, but not aphasic, neurology 
examination.  Her motor examination revealed no definite 
paresis of the upper or lower extremities with fine motor 
movements of the upper extremities.  She was given an 
impression of evidence of left hemispheric cerebral 
infarction with right central facial weakness and previous 
history of right upper extremity weakness.

On September 24, 2001, the spouse was admitted to Southern 
Hills Medical Center due to acute mental status changes and 
delirium.  An emergency room report noted her mental 
confusion, complaint of weakness with an inability to rise 
from a chair for a prolonged period of time and poorly 
controlled diabetes.  Her hospitalization records noted her 
recent history of cerebrovascular accident with residual 
weakness in the right upper extremity and the lower one-half 
of the right facial muscles.  A computerized tomography (CT) 
scan showed findings from her recent left frontal infarct, 
but no other significant abnormalities.  She was hospitalized 
for a three-day period wherein she was monitored on 
telemetry, and treated for non-insulin dependent diabetes 
mellitus (NIDDM).  She was transferred for rehabilitation to 
the Centennial Medical Center, and given discharge diagnoses 
of delirium, NIDDM, hypertension, status post cerebrovascular 
accident (CVA), and arteriosclerosis.  

Thereafter, the spouse's physical therapy notes include a 
March 12, 2002 consultation wherein she was requesting a note 
to work out in a gym.  She was noted to have weakness of the 
right arm and hand with complaint of dropping items.  She 
also had right leg weakness and walked with a limp.  She was 
unable to work, but her symptoms were felt improved with 
physical therapy.  At that time, her physical examination 
revealed that she was conscious, awake, alert and oriented x3 
and not in apparent pain or distress.  She had 1/5 right 
upper extremity (RtUE) strength, 3/5 right lower extremity 
(RtLE) strength and 5/5 strength on the left.  An April 24, 
2002 record noted that she had completed rehabilitation with 
residual symptoms of right-sided weakness of the arm and leg 
with cane use, and occasional dysphasia.  At that time, her 
assessments included NIDDM, CVA with motor dysphasia and 
right hemiparesis, and mild hypercholesterolemia.  A June 3, 
2002 consultation included the following report of symptoms:

"[Spouse] drove & came by herself.  Feels fine 
& happy.  No complaints & she is smiling 
today.  Still dependent on the cane.  Rt arm & 
Rt. leg weakness gradually improving."

Finally, a November 12, 2002 consultation record noted the 
spouse's complaint of bilateral ankle swelling and hip pain.  
The hip pain was reported as increased with getting out of a 
car.  At that time, her physical examination was remarkable 
for +3 edema of the extremities and a 25-pound weight gain 
since June 2002, but otherwise unremarkable physical and 
mental status findings.  Her assessments were of edema 
secondary to Actos, NIDDM, hypertension (HTN) and high risk 
medications.

The evidence in this case reflects that the spouse holds 
current diagnoses of NIDDM, hypertension, CVA with motor 
dysphasia and right hemiparesis, hypercholesterolemia and 
edema secondary to Actos.  It is essentially argued that the 
right-sided hemiparesis prevents her from performing the 
daily activities of living, such as working, cooking, 
walking, driving a car, entering and exiting the house and 
car, and traveling.  The medical evidence does demonstrate 
residuals of CVA involving weakness of the right upper 
extremity measured as 1/5 strength.  There is also 3/5 
strength of the right lower extremity requiring the use of a 
cane to ambulate.  Her delirium symptoms treated about the 
time of her CVA has resolved according to the mental status 
examinations in 2002. 

However, the evidence of record clearly establishes that the 
spouse's disabilities are not so disabling as to render her 
unable to care for herself.  She is not blind, bedridden or 
hospitalized as evidenced by her ability to drive herself to 
examinations.  She may have difficulty with use of the right 
upper and lower extremities, but her physical findings 
demonstrate that she still has functional use of each.  She 
does not have functional deficits of the left upper and lower 
extremities.  She is shown to be mentally competent and well 
oriented.  The only evidence in this case supporting a claim 
that she has a factual need for aid and attendance consists 
of the statements of the veteran and spouse themselves.  
Neither is shown to possess the medical training and 
expertise required to determine whether her right hemiparesis 
is of such severity as to render her helpless.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2002). 

The Board finds that the competent evidence establishes that 
the spouse has residual weakness of the right upper and lower 
extremities following a cerebrovascular accident, but has 
functional use of all extremities and is capable of all self-
care.  She is not blind, bedridden, a patient in a nursing 
home or mentally incompetent. Clearly, the veteran has not 
established that his spouse has a factual need for aid and 
attendance under 38 C.F.R. § 3.352(a).  To the extent that 
the lay statements have probative value, the Board finds them 
unreliable.  In May 2002, the veteran argued that his wife 
was "not able to ... drive a car."  One month later, a 
medical consultation report noted that the spouse "drove & 
came by herself."  The Board finds the history recorded by 
the examiner regarding the spouse's ability to drive, as well 
as activities of daily living in general, as more probative 
and trustworthy regarding her current physical limitations.  
See e.g. United States v. Narciso, 466 F. Supp. 252 (D.C. 
Mich. 1977) (noting that the federal rules of evidence 
contain a 'medical diagnosis or treatment exception' to the 
hearsay rule on the basis that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  The 
preponderance of the evidence is against the claim of 
entitlement to payment of increased compensation benefits to 
the veteran by reason of his spouse being in need of aid and 
attendance.  The benefit of the doubt rule, therefore, does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001)(benefit of 
doubt rule does not apply when preponderance of the evidence 
is against a claim).

ORDER

The claim of entitlement to payment of increased compensation 
benefits to the veteran by reason of his spouse being in need 
of aid and attendance is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



